—In an action, inter alia, to recover damages for medical malpractice, the nonparty appellant Edwin Weidman appeals from an *679order of the Supreme Court, Suffolk County (Underwood, J.), dated July 27, 1994, which denied his application to be relieved as trial counsel for the plaintiff.
Ordered that the order is affirmed, without costs or disbursements.
Upon the record before us, we cannot conclude that the Supreme Court improvidently exercised its discretion in denying the appellant’s application to be relieved (see, Rann v Lerner, 160 AD2d 922). Bracken, J. P., Miller, Ritter and Goldstein, JJ., concur.